HOFFMAN, Judge,
dissenting:
I agree with Judge PRICE that we should remand the instant case to the lower court for full compliance with Pa.R.Crim.P. 1123(c) and the proper filing of post-verdict motions nunc pro tunc. If these post-verdict motions raise claims of ineffective assistance of counsel, the lower court should conduct a hearing. However, I do not agree with Judge PRICE that we should not review trial court compliance with Rule 1123(c) in the absence of an allegation on appeal that appellant did not knowingly and voluntarily waive his right to file post-verdict motions. (At p. 477 n. 1). Indeed, in Commonwealth v. Brown, 248 Pa.Super. 289, 375 A.2d 102 (1977), our Court unanimously held that trial court compliance with Rule 1123(c) is a prerequisite to finding a waiver of issues not raised in post-verdict motions, regardless of whether an appellant contends that he did not *476knowingly and voluntarily waive his right to file proper post-verdict motions.
SPAETH, J., joins in this dissenting opinion.